                Case 2:19-cv-10815-LTS-RWL
                     1:19-cv-10815-LTS-RWL Document 31
                                                    30 Filed 06/11/20 Page 1 of 2
                                                    Representing Management Exclusively in Workplace Law and Related Litigation
                                                    Jackson Lewis P.C.    ALBANY, NY           GREENVILLE, SC         MINNEAPOLIS, MN          PROVIDENCE, RI
                                                                          ALBUQUERQUE, NM      HARTFORD, CT           MONMOUTH COUNTY, NJ      RALEIGH, NC
                                                   44 South Broadway
                                                                          ATLANTA, GA          HONOLULU, HI*          MORRISTOWN, NJ           RAPID CITY, SD
                                                            14th Floor    AUSTIN, TX           HOUSTON, TX            NEW ORLEANS, LA          RICHMOND, VA
                                                White Plains NY 10601     BALTIMORE, MD        INDIANAPOLIS, IN       NEW YORK, NY             SACRAMENTO, CA
                                                     Tel 914 872-8060     BIRMINGHAM, AL       JACKSONVILLE, FL       NORFOLK, VA              SALT LAKE CITY, UT
                                                                          BOSTON, MA           KANSAS CITY REGION     OMAHA, NE                SAN DIEGO, CA
                                                    Fax 914 946-1216
                                                                          CHICAGO, IL          LAS VEGAS, NV          ORANGE COUNTY, CA        SAN FRANCISCO, CA
                                                www.jacksonlewis.com      CINCINNATI, OH       LONG ISLAND, NY        ORLANDO, FL              SAN JUAN, PR
                                                                          CLEVELAND, OH        LOS ANGELES, CA        PHILADELPHIA, PA         SEATTLE, WA
                                                                          DALLAS, TX           MADISON, WI            PHOENIX, AZ              ST. LOUIS, MO
                                                                          DAYTON, OH           MEMPHIS, TN            PITTSBURGH, PA           TAMPA, FL
                                                                          DENVER, CO           MIAMI, FL              PORTLAND, OR             WASHINGTON DC REGION
                                                                          DETROIT, MI          MILWAUKEE, WI          PORTSMOUTH, NH           WHITE PLAINS, NY
                                                                          GRAND RAPIDS, MI

                                                                          *through an affiliation with Jackson Lewis P.C., a Law Corporation




DIRECT DIAL: (914) 872-6888
EMAIL ADDRESS: JOSEPH.LYNETT@JACKSONLEWIS.COM
                                                                               MEMO ENDORSED
                                                                         June 11, 2020

        VIA ECF
        The Honorable Laura Taylor Swain
        United States District Judge
        United States District Court, Southern District of New York
        500 Pearl Street
        New York, New York 10007
                                                     Re:     Yovanny Dominguez v. SoulCycle Inc.
                                                             Case No. 19-cv-10815-LTS
        Dear Judge Swain:

                       This firm represents Defendant, SoulCycle Inc., in the above-referenced matter.
        We write, with Plaintiff’s consent, to respectfully request a stay of the proceedings in this action,
        pending the ruling of the Second Circuit Court of Appeals’ review of rulings on nearly-identical
        motions to dismiss.

                        By way of brief background, within the last month, courts in the Southern District
        of New York have granted motions to dismiss other gift card cases involving substantially identical
        complaints. (See Yovanny Dominguez v. Banana Republic, LLC, U.S.D.C. S.D.N.Y. Case No.
        1:19-cv-10171 (GHW) (“Banana Republic”); James Murphy v. Kohl’s Department Stores, Inc.,
        U.S.D.C. S.D.N.Y. Case No. 1:19-09921 (GHW) (“Kohl’s”). Plaintiffs in those cases exercised
        their right to appeal from those rulings, and the Second Circuit has recently ordered an expedited
        briefing schedule in certain of those cases, indicating some intention that the Second Circuit
        intends to address the same issues at the core of the pending motion to dismiss. Although we
        understand that the plaintiffs/appellants in those cases intend to ask the Second Circuit to
        consolidate those appeals and withdraw the expedited briefing schedules, the Second Circuit’s
        intent to rule on these same issues is inevitable and possibly imminent.

                      As a result, Defendant seeks, with Plaintiff’s consent, a comprehensive stay of the
        proceedings in this action pending the Second Circuit’s rulings on the appeals. A stay would
        conserve judicial resources and permit this Court to proceed at a future date with the benefit of
        guidance from the Court of Appeals.

                         Thank you for Your Honor’s consideration of this request.
   Case 2:19-cv-10815-LTS-RWL
        1:19-cv-10815-LTS-RWL Document 31
                                       30 Filed 06/11/20 Page 2 of 2
                                           Honorable Laura Taylor Swain
                                           June 11, 2020
                                           Page 2



                                                 Respectfully submitted,

                                                 JACKSON LEWIS P.C.



                                                 By: /s/ Joseph J. Lynett
                                                     Joseph J. Lynett



The request is granted. This action is hereby stayed and placed on the suspense calendar pending further
order of the Court. The pending motion to to dismiss (DE#24) is terminated without prejudice to
reinstatement, and the Defendants' time to respond to the Complaint by reinstating the motion is
extended pending further order of the Court. Plaintiff shall file a status report by December 1, 2020, and
each June 1 and December 1 thereafter as to whether the appeals have been resolved and whether this
case should be dismissed, restored to the active calendar or continued stayed.
SO ORDERED.
6/11/2020
/s/ Laura Taylor Swain, USDJ
